PER CURIAM.
Appellant seeks reversal of his conviction of first degree murder and life sentence imposed upon the jury’s recommendation of mercy. We have considered the briefs and record on appeal filed by counsel herein, and upon full consideration thereof it is our view that appellant has failed to demonstrate error in the judgment reviewed herein and the same must accordingly be affirmed. See McCutchen v. State, 96 So.2d 152 (Fla.1957).
WIGGINTON, Acting C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.